Kent Wi Driams

 

2 76¢b Case No:l'20-Cv-0000 5: 4 eA ate Name: Oil" aMs, Kant
({1973 Zs¢ Lo12
ee Bex Joold heise, ZA, Date. IUII7/} 20 Inmate ipoc#._| (7 23.

 

Document Title: Emlroqic TZ
Kear Williams, IDo -CV— ©0000 Total Pages: \

 

Inmate Initials Verifying Page Count:__ _
Plamh€ § ' ——-
v LL Emergence! Document(s)_\_of_|_
WMckKoay, 4 TRO ciavhed Steeles MY Nrchk cosck
) dre Jauh Le Vayhed ie wee a F Zdcho
ee

Z Kear i\\wrs, peclare . -
tom Louse ak DSCs Zam Seing dened Foto. ALI SS 4 COAT, T only
have Whi one prece of Paper. a it cost order. ny) ot paper ji contraband
Tor Since Bly 10,Wt 2 Lave beew ct 9F Fon oe cows Gp to RPP X Q
Duavsk 23, 20°22 TZ Codd Tecerve les al poar |, SUN +}an iF Wag Speeytly
Je Jey pt Yet tyne ecevel tt ard phe unepervel eavelope was
cle

Takin Raley! « Nod On MH-Ie-29 & Yo Edmoncs told me there a
a [
fYU cw Aaceehive Aw iy ps OPA FA poar) aud FA per i es aw
open! mr lie Creche atting out svale af Tie tll dsool wz any Aojed -
je ~ He o vet alloted p Seve wh m~™m MeO wor awn allared J
bove & Glasses bb ee Sead wy Nor an z allored fo Respond)
de ite The Legal prai/ L4 opuve) wiftroT Selig Serve Ome plated J
the Liv iP SA jek 7 being ¢ Alay oe fanakes OsT ard abut
misplaced oy an One dud sub) ecteel te Soin g es froyeel oy Coahr
Flood ng. my tll Aas Flood ed aft haf 2% Symes py pol weeks
Several cell) (A unit Aave rhe haelly Flaoded ( Segre gator, DAwph re
. fe XD weeks ago He Sume aren os Flodsded Gy a J/eak hia
es nN ST ~ , . .
the iJele clorel 7iso celts gotd A 740 /f an valaut| Asad hay ak my
i ( area Rawk 17 /) Acs Sejnry Served Sut Sade he Paco Fico
<9 - ; misbecordlen my poal. ZO a reckless Iuregad fy He =
oe) ic ( ' 7 | ~ :
sr fet docurent [+ A, a confi dewhalshy breach fs allus ay
; Pe igen. aed teed TF, Lo feguest cout Jara dtc\ dy od eG
qo Eellas Gasie Noles for Serving legal wail, Aqudle (p

a order ACCESS AY ye Com ye ) Zz

\

aed 43a Avi

caye.

a

     

—_ | fe
— prot rly ¢ alloy pow 2 pecan tf fead gh Ct fer gy lasves kanal rf g
4p POV Ce ; - J , / f S = ne arene 2 SS
rorrt fe nlreule & os ~
propety pespond Ae it Prope uniting ep ow 236
< CW

amy necessory Sypotting aed seleveuf Legal forrwuf Z ray - a

nied TZ Delatw uwrvder puw hy aol Perjary JEN CM HM ~le-2622
Keak calles
~t cllow mae be be scived cami as prac hes GAS — Ore er cad te
Ly ab & ty hart pape ard pw - replys Pus SoD pu faking CorheSav
